Case 3:20-cv-00917-HZ Document4 Filed 06/05/20 Page 1 of 6

Jesse Merrithew, OSB No. 074564
Email: jesse@|mhlegal.com
Viktoria Safarian, OSB No. 175487
Email: viktoria@Imhlegal.com

Levi Merrithew Horst PC

610 SW Alder Street, Suite 415
Portland, Oregon 97205

Telephone: (971) 229-1241
Facsimile: (971) 544-7092

Juan C. Chavez, OSB #136428
Email: jchavez@ojrc.info
Brittney Plesser, OSB #154030
Email: bplesser@ojrc.info

Alex Meggitt, OSB #174131
Email: ameggitt@ojrc.info
Oregon Justice Resource Center
PO Box 5248

Portland, OR 97208

Telephone: 503 944-2270
Facsimile: 971-275-1839

J. Ashlee Albies, OSB No. 051846
Email: ashlee@albiesstark.com
Whitney B. Stark, OSB No. 090350
Email: whitney@albiesstark.com
Maya Rinta, OSB No. 195058
Email: maya@albiesstark.com
Albies & Stark LLC

210 SW Morrison St., Suite 400
Portland, Oregon 97204
Telephone: (503) 308-4770
Facsimile: (503) 427-9292

Attorneys for Plaintiffs

DECLARATION OF BRITTANY BEZDEK
Case 3:20-cv-00917-HZ Document4 Filed 06/05/20 Page 2 of 6

UNITED STATES DISTRICT COURT

DISTRICT OF OREGON
PORTLAND DIVISION
DON’T SHOOT PORTLAND, et al.
Case No.
Plaintiffs
DECLARATION OF BRITTANY BEZDEK IN
7 SUPPORT OF PETITION FOR TEMPORARY

CITY OF PORTLAND, a municipal corporation,

Defendant.

RESTRAINING ORDER

1, Brittany Bezdek, declare as follows pursuant to 28 USC § 1746:

ks

I have personal knowledge of the information contained in this declaration. If called
upon to do so, I could and would competently testify regarding the matters set forth
herein.

I am 22 years old. I have lived in Portland for about one year. I live in the downtown
area.

Last Sunday, May 31, 2020, I attended a protest against police brutality in
downtown Portland in front of the Justice Center.

In the past, I have attended protests in Austin, Texas and Paris, France and Beirut,
Lebanon. I also performed at the climate change protest in Portland on September
20, 2019.

I attended the protest because I saw the video of George Floyd being killed by

Minneapolis police. I grew up ina predominantly white area in Texas, and I saw
DECLARATION OF BRITTANY BEZDEK
Case 3:20-cv-00917-HZ Document4 Filed 06/05/20 Page 3 of 6

10.

11.

firsthand how people of color are treated differently by police and face other forms
of racism and discrimination. I also attended because I had heard police shooting at
protesters on previous nights that week, and I wanted to bring medical supplies to
help injured protesters.

On May 31, 2020, at about 2:00 PM, I arrived at SW Third and Main, in front of the
Justice Center. There was a crowd already there, although many more people came
later. There was a fence around the Justice Center, and police in riot gear waiting
behind the fence, pointing weapons at us.

Protesters did not seem to be social distancing. Most people in the crowd were
wearing masks, but they were not standing far apart from each other.

Throughout the protest, people chanted, “Hands up, don’t shoot”; “This is a peaceful
protest”; “Say his name: George Floyd”; and “I don’t see no riot here, take off your
riot gear."

At one point in the afternoon, I marched with the crowd to Pioneer Square. After
about twenty minutes at Pioneer Square, we marched back to the Justice Center.
When we marched back to the Justice Center, I stood with people in Chapman
Square Park. The police were still standing on the steps of the Justice Center in their
riot gear. The park was full of peaceful protesters, including children, elderly people,
and dogs.

At about 4:00 PM, the police came down the steps of the Justice Center and

launched tear gas into the park. I did not hear them give any warning before firing
the tear gas. I did see police officers laughing and putting on their gas masks before

they began firing tear gas at us.

DECLARATION OF BRITTANY BEZDEK
Case 3:20-cv-00917-HZ Document4 Filed 06/05/20 Page 4 of 6

12.

14.

15.

16.

17,

In the midst of the tear gas, I couldn’t breathe. I was choking, and it was hard to see.
People around me started running away. I saw many people appear to fall
unconscious. I saw people dragging others away from the tear gas. Because the
police were continuously shooting tear gas, we had to run through tear gas to get

away from it.

. | saw an older woman, who I think was about 70 years old, fall down and start

coughing up blood. With the help of another person, I dragged her out of the park.
Then someone else picked her up and carried her a few blocks away. I called an
ambulance for her, but three or four police officers arrived first and asked us what
happened. She did not want to speak to the police because she was afraid of them.
The police officers asked me what “caused this,” and I told them that it was their
tear gas. The officer responded that he did not know if she had any underlying
conditions. After we made it clear that we did not believe the police were there to
help, the officers left us alone.

Ten or fifteen minutes after shooting tear gas at us, police brought out a case of
water bottles and gave it to the protesters.

At about 7:40 PM, a sergeant came out and gave a generic speech about how they
understood why we were there and they were listening to our concerns.

At one point, the police announced that if we remained peaceful, we could stay in
the streets past curfew. I am not sure if the sergeant who gave a speech to us was the
one who said this.

During my time at the protest, I only observed one object, a half-empty water bottle,

thrown at the police by a protester. It was thrown right before the sergeant gave his

DECLARATION OF BRITTANY BEZDEK
Case 3:20-cv-00917-HZ Document4 Filed 06/05/20 Page 5 of 6

19.

20.

21.

22.

23:

speech. It was thrown shortly after an officer came down the steps and told us that
he would not speak to “a bunch of idiots,” in response to the group’s request for
peaceful negotiations. The water bottle did not hit any officer or get anywhere near
one. When that bottle was thrown, the whole crowd turned around and yelled, “No!”

The police did not immediately launch tear gas at us when that happened.

. The police launched more tear gas at us about 20 minutes after the sergeant’s

speech, shortly after the 8:00 PM curfew hit. This time, the police did give loud
verbal warnings that we might be subjected to use of force.

At the time the police tear gassed us, every protester I saw around me was peaceful.
About 99% of people had their hands in the air.

People began to disperse and run away from the tear gas in small groups. The police
were driving around downtown and firing tear gas at groups of people. Even with
our hands in the air, even running away, police fired tear gas at us.

At about 9:00 PM, I went back to the Justice Center with a larger group of protesters
who had arrived from Laurelhurst Park.

From about 11:00 PM to 1:00 AM, the police continuously launched tear gas at the
dispersing groups of people and individuals.

At about midnight, I started trying to walk home. It is normally only a 15 minute
walk. I was walking completely alone with my hands in the air, when seven officers
on the outside of a police van drove up to the end of the block and yelled "Go
home!” I answered, "I'm trying to get home but you're blocking my way." They then
rolled tear gas down the street at me. This continued for blocks, pushing me further

and further from home. There was no time for me to get around the block before

DECLARATION OF BRITTANY BEZDEK
Case 3:20-cv-00917-HZ Document4 Filed 06/05/20 Page 6 of 6

24.

25,

26.

21.

they would be back.

At one point when I was walking home, I saw a group of at least ten police officers
yelling at a man with his hands in the air to go home. The man kept repeating that he
was homeless and did not have anywhere to go. A few of the officers were pointing
their crowd control weapons at the man.

I had to walk past those officers to get home. I told them that this was a peaceful
protest until they began firing at us. The officers laughed at me and did not take their
weapons off of the man.

It has been four days since I was exposed to the tear gas used by Portland Police. I
have had continuous chest pains and my skin is peeling really badly. I believe these
symptoms were caused by the tear gas.

Because of the Portland Police’s use of tear gas, I am afraid to go back out to
protests. As a woman, I was already scared to walk alone at night. Now when I see
police cars I start to panic and want to hide again.

Executed on June 5, 2020.

Brictany BeZMeu

DECLARATION OF BRITTANY BEZDEK
